Citation Nr: 0824102	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, claimed as the aggravation of a pre-existing 
disability (Osgood-Schlatter's disease).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in November 
2004. The veteran testified at a Board hearing via 
videoconference in August 2005. This matter was denied by the 
Board in a January 2007 decision.

The veteran appealed the Board's January 2007 decision, and 
in February 2008, the United States Court of Appeals for 
Veterans Claims ordered that the part of the Board's January 
2007 decision which denied service connection for bilateral 
knee disability be vacated and remanded for action consistent 
with the February 2008 Joint Motion for Partial Remand (Joint 
Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The relevant evidence of record includes the veteran's 
entrance examination report which shows the veteran reported 
a history of Osgood-Schlatter's disease as a child. On 
clinical examination, however, the veteran's knees were 
within normal limits. 

Service medical records dated in February 1982 reveal that 
the veteran reported knee pain. The treatment record reflects 
he had been seen in the emergency room two weeks earlier 
complaining of right knee pain. The diagnosis was right knee 
pain, questionably due to old Osgood Schlatter's disease, 
resolving.


A service medical record dated in January 1984 shows that the 
veteran reported left knee pain. The diagnosis was Osgood 
Schlatter's pain.

Reports of medical history dated in March 1984 and June 1990 
show that the veteran specifically denied any symptoms 
associated with the knees, but noted a history of Osgood-
Schlatter's disease in childhood.

Subsequent to service, a private hospital treatment record 
from the Louisville Hospital dated in December 1999 shows 
that he was treated for a gunshot wound to the left knee 
pursuant to an attempted robbery.

VA outpatient treatment records dated in October 2000 show 
that the veteran provided a 16 year history of bilateral knee 
pain, left greater than right. He also gave a history of 
Osgood-Schlatter's disease, as well as a gunshot wound to the 
left knee in 1999, with no surgery required. The diagnosis 
was bilateral knee pain.

A VA medical record dated in September 2002 shows that the 
veteran provided a three month history of bilateral knee 
pain, instability, and swelling, left greater than right. The 
diagnosis was bilateral strain in the meniscus tendons.

A VA medical record dated in October 2002 shows that the 
veteran provided a 20 year history of bilateral knee pain. 
Physical examination was within normal limits with no pain 
with palpation, edema, erythema, effusion or instability. 
Positive crepitus was noted.

A VA orthopedic consultation report dated in October 2002 
shows that the veteran reported bilateral knee pain which 
interfered with all activities. The diagnosis was left 
chondromalacia and left medial versus lateral meniscus tear. 

VA medical records dated from December 2002 to January 2003 
show that the veteran reported knee pain since service. He 
denied any recent trauma or injury. He also reported that 
since age 13 he had been having knee problems and pain, worse 
since service. A magnetic resonance imaging (MRI) study dated 
in December 2002 showed possible myxoid change in the left 
meniscus. The diagnosis was chondromalacia patella and pre-
patellar soft tissue.

A VA medical record dated in May 2003 shows that the veteran 
reported continued left knee pain after completing physical 
and aquatic therapy. He was referred for arthroscopic 
surgery, which was successfully performed in June 2003, 
involving lateral meniscectomy and chondroplasty. VA 
treatment records dated from July 2003 to August 2003 show 
that the veteran reported a 25 year history of knee pain with 
increasing right knee pain. The diagnosis was left medial 
tear of the left knee. An MRI study revealed a tear, and the 
veteran underwent a right lateral meniscectomy and 
chondroplasty with microfracture of the right knee.

A subsequent private medical record from R. G. Shea, M.D., 
dated in October 2003, shows that the veteran reported pain 
in the knees. Dr. Shea opined that the knee disorder was a 
condition which was aggravated by his military service.

A private medical record from Dr. Shea dated in November 2003 
shows that the veteran reported a 20 year history of pain and 
discomfort in the knees. The diagnosis was chondromalacia 
patella of the knees and Osgood-Schlatter disease of both 
knees which he deemed to be service connected.

Private medical treatment records from W. E. Moss, M.D., 
dated from July 2004 to November 2004 show continued 
treatment for symptoms associated with the knees. The veteran 
underwent left knee surgery, including arthroscopy, lateral 
meniscectomy, and debridement.

During the veteran's November 2004 and August 2005 hearings, 
he reported that he had been diagnosed with Osgood-
Schlatter's disease at age 13 and treated with casting. He 
stated that he did not experience any trauma or injury during 
service, but that the rigors associated with service 
aggravated his pre-existing Osgood Schlatter's disease.




A VA examination report dated in February 2005 shows that the 
veteran reported no injuries to the knees in service, but 
alleged that his current bilateral knee condition was the 
result of general wear and tear of military duty. The 
examiner reviewed the veteran's entire claims file and noted 
that the veteran had reported bilateral knee pain during 
service, but that X-rays were normal. He had been treated 
with anti-inflammatory medication, but had no injuries to the 
knees. He was discharged without complaints of knee pain. The 
examiner further observed that the veteran did not seek care 
for his knees until being treated by a Dr. Shea in 1990. He 
opined that there was no evidence of aggravation. 

The examiner stated that Osgood-Schlatter was a generally 
self-limited disease and that the veteran had shown no 
significant evidence on X-ray of having residuals of Osgood 
Schlatter. However, the report also contains a statement in 
which the examiner stated that review of the veteran's knee 
films from December 2004 "showed good joint space in both 
knees with significant osteophytes and there is significant 
residual of Osgood-Schlatter disease."

The February 2008 Joint Motion noted this internal 
inconsistency in the February 2005 examination report and 
stated that such reliance on an inadequate examination report 
was a failure to comply with VA's duty to assist an appellant 
by obtaining an adequate medical examination. See 38 C.F.R. 
§ 3.159(c)(4).

Because it has long been held that the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification. 
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).





Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for bilateral knee 
disabilities, that is not evidenced by 
the current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, return the claims folder to 
the examiner who conducted the February 
2005 VA examination. If the examiner is 
not available, schedule the veteran for 
an examination by a physician. The 
purpose of the examination is to 
determine whether the veteran's current 
knee disabilities (if any) were 
aggravated by active service. The 
following considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner, with particular 
attention paid to the in-service 
complaints of knee pain, the 
existing VA examination reports, and 
the medical evidence from Dr. Shea. 
In addition to the specific 
directive of addressing the evidence 
of record as noted below, the 
examiner must acknowledge receipt 
and review of the claims folder, the 
medical records obtained and a copy 
of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 

(i) The examiner should 
determine if the veteran's 
Osgood-Schlatter's disease that 
pre-existed service was 
aggravated during service, 
beyond that of the natural 
progression of the disease.

(ii) If such aggravation is 
found, the examiner should 
diagnose all current knee 
disabilities, in any. For each 
disability diagnosed on 
examination, the examiner 
should opine as to the 
likelihood of an etiological 
relationship between the 
current knee disability and the 
veteran's knee complaints noted 
during his active duty service 
period.

(iii) The examiner must state 
the medical basis or bases for 
all opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development, deemed 
appropriate under the law and then 
readjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 
(2006).




